Citation Nr: 1317158	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  03-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for Hepatitis C.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1968.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the RO.

In September 2003, the Veteran testified at a hearing before a Decision Review Officer (DRO) held at the RO; a transcript of that hearing is of record.  

In January 2007, the Board denied the claim on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In a June 2008 Order, the Court vacated the January 2007 decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

In June 2009 and August 2010, the Board remanded the matter for additional development.  

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.

The appeal is being remanded to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.



REMAND

After having carefully considered the case, and for the following reasons, the Board believes that the claim on appeal must be remanded for further development of the record.  

In January 2007, the Board denied the claim on the merits due to the fact that the Veteran was not shown to have any current liver condition or other chronic residual consequent to his Hepatitis C infection.  Additionally, the Board found that, while the Veteran reported being infected with Hepatitis C during a foot surgery in service, the service treatment records did not make reference of any kind to in-service surgery.

In June 2008, the Board's decision was vacated because the parties found that VA did not  comply with its duty to assist.  Specifically, the parties found that further attempts should be made to obtain 1968 in-service records of foot surgery at Lakeland Air Force Base hospital.  

Additionally, the parties found that further attempts should be made to obtain 1969 VA treatment reports from the East Orange, New Jersey, VA Medical Center.  

In June 2009, the Board remanded the appeal in order to attempt to obtain these records.  

In August 2010, the Board found that, while attempts to obtain the records had been made, the Veteran had not been properly notified, pursuant to the provisions of the VCAA and 38 C.F.R. 3.159, of unsuccessful search for the service hospital records from 1968, and the VA treatment records from 1969.  

The case was remanded in order to afford the Veteran proper notice, as well as the opportunity to identify any other pertinent evidence.

In May 2013, the Veteran's attorney requested that a VA examination be conducted to resolve the claim.  On review of the case at this juncture, the Board must agree.  

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  

As for a current diagnosis, the medical evidence shows that the Veteran has Hepatitis C, as the disease is documented in a number of records.  See, e.g., May 2004 VA treatment record.  

Further, in a November 2001 VA medical record, he was diagnosed with parenchymal disease of the liver and slightly elevated liver enzymes.  In this regard, subsequent to the January 2007 Board decision, the Court decided the case, McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In McClain, the Court held the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even where the disability resolves prior to the Secretary's adjudication of the claim.  Accordingly, the Board finds that a current disability has been established.

As for the in-service incurrence of the disease, there are service treatment records that may be missing in this case; namely, the 1968 in-service records of foot surgery at Lakeland Air Force Base hospital.  

Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a heightened duty in a case where the service treatment records are presumed destroyed).

The Veteran contends that he suffered a foot injury in service, which progressed to the point that surgery was required, and that, during such surgery, he contracted Hepatitis C.  While such surgical records are unavailable, a review of the service treatment records supports the fact that a hospitalization due to a foot problem did occur.  In November 1967, the Veteran was found to have an abscess between the left fourth and fifth toes.  The infection had been present for seven days, and had progressed to an abscess.  He had been placed on Erythromycin three days prior.  He was referred for hospitalization, and was admitted to the hospital for inpatient treatment of the foot.  

Given the heightened duty applicable to this case, the Veteran's lay contentions, and the documentation present in the service treatment records, the Board finds the claim should not be adjudicated without a VA examination to address the etiology of the Veteran's current Hepatitis C.

Accordingly, the claim is REMANDED to the RO for the following action:

1.  The RO then should take all indicated steps to have the Veteran scheduled for a VA examination to address the nature and likely etiology of the claimed Hepatitis C.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any current liver disability manifested by Hepatitis C is causally related to the foot surgery that was performed during service or another identified risk factor or incident of the Veteran's period of active service.  

In this regard, he Veteran contends he contracted Hepatitis C during foot surgery in service.  Service treatment records show hospitalization for a left foot problem in November 1967.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

If any opinion cannot be provided without resort to speculation, the examiner should state why this is so.
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained to show that the notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the examination is completed, the RO should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing all indicated development, the RO then should readjudicate the claim remaining on appeal in light of all the evidence on file. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

